    Case 1:19-cr-00323-LO Document 5 Filed 11/05/19 Page 1 of 10 PageID# 22




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF VIRGINIA
                                                                                       FiLtLU
                                                                                  IN OPEN COURT
                                      Alexandria Division




                                                                            CLERK. U S. DlsTpii-,; . . RT
 UNITED STATES OF AMERICA
                                                  Case No. I:I9-CR-294*
        V.

                                                  Case No. I:I9-CR-323
TEMITOPE AYONI OLAIYA,
a.k.a."Tammy,"

        Defendant.


                                    STATHMilKT OF FACTS


       The United Stales and the defendant, Temitope Ayoni Olaiya, agree that the following facts

are true and correct, and that had this matter proceeded to trial, the United States would have

proven them beyond a reasonable doubt with admissible and credible evidence;

With respect to Count One ofthe Indictment:

       1.      From at least in and around November 2018 through in and around June 2019, in

the countries of the United States, Brazil, and elsewhere, including at Washington Dulles

Intemational Airport, in the Eastern District of Virginia and elsewhere, a conspiracy existed to

import five kilograms or more ofcocaine,a Schedule 11 controlled substance,into the United States

from a place outside thereof.

       2.     It was part of the conspiracy that the defendant recruited men from the greater

Washington DC metropolitan area to act as drug couriers; i.e., to travel to foreign countries to

obtain quantities of controlled substances to bring back into the United States. The defendant

opened bank accounts in the couriers' names, assisted them in obtaining passports and visas, and
Case 1:19-cr-00323-LO Document 5 Filed 11/05/19 Page 2 of 10 PageID# 23
Case 1:19-cr-00323-LO Document 5 Filed 11/05/19 Page 3 of 10 PageID# 24
Case 1:19-cr-00323-LO Document 5 Filed 11/05/19 Page 4 of 10 PageID# 25
Case 1:19-cr-00323-LO Document 5 Filed 11/05/19 Page 5 of 10 PageID# 26
Case 1:19-cr-00323-LO Document 5 Filed 11/05/19 Page 6 of 10 PageID# 27
Case 1:19-cr-00323-LO Document 5 Filed 11/05/19 Page 7 of 10 PageID# 28
Case 1:19-cr-00323-LO Document 5 Filed 11/05/19 Page 8 of 10 PageID# 29
Case 1:19-cr-00323-LO Document 5 Filed 11/05/19 Page 9 of 10 PageID# 30
Case 1:19-cr-00323-LO Document 5 Filed 11/05/19 Page 10 of 10 PageID# 31
